Case 2:19-cv-02386-MMB Document 1 Filed 06/03/19 Page 1 of 24

UNITED STATES DISTRICT COURT FOR
THE EASTERN DISTRICT OF PENNSYLVANIA
DOMINIC BELISARI : CIVIL ACTION
-VS- : NO.

PHILADELPHIA HOUSING ADMINISTRATION: JURY TRIAL DEMAND
TWO JOHN DOES AND TWO JANE DOES

COMPLAINT
I. INTRODUCTION

1. Plaintiff brings this action pursuant to the Civil Rights Act of 1964, 42 U.S.C. 2000e
(Title VII), et seq., 42 USC 1983 et seq., and the amendments thereto. The action includes
the comparable state law claims. Such as, but not limited to the Pennsylvania Human
Relations Act (“PHRA” 43 P.S. §§ 951-963, et seq.) and City of Philadelphia Fair Practice
Ordinance (Chapter 9-1000 of the City Code).

2. Plaintiff seeks all relief the law provides to make-whole the plaintiff for the
employment discrimination in employment, denial of rights under the color of state law.
retaliatory disclosure, creation of false light and publication of defamatory information to
their persons about the plaintiff, and unequal treatment of the law.

3. The Plaintiff seeks all relief the law and equity permits to make whole, punish, and
compensation for the intentional, negligent, grossly negligent, reckless, deliberate, and
malicious disclosures of the PHA disciplinary information and records to Solebury Twp.,
which disclosure is done by the Does and PHA under color of state law and in reckless
disregard for or deliberate indifference of the plaintiffs rights. The plaintiff seeks such

dame relief as but not limited to: (a) compensatory and consequential damages (b) an award
Case 2:19-cv-02386-MMB Document1 Filed 06/03/19 Page 2 of 24

of reasonable attorney fees and litigation costs. (c) Equitable relief, such as reinstatement or
an injunction directing his return to employment, damages for lost benefits from the
discrimination, with the restoration of seniority and all employment benefits that would have
been earned and accumulated to date, as if the benefit was never used or Plaintiff terminated.
(d) a jury trial of not less than six and two alternatives, and (e) front and back pay (economic
damages, and (f) punitive damages (except for any Title VII, PA HRA, and employment
discriminations liability).

Il. PARTIES

4. DOMINIC BELISARI is a natural person, causation male, and resides within the
venue of the United States District Court for the Eastern District of Pennsylvania.

5. PHILADELPHIA HOUSING ADMINISTRATION (PHA hereafter) is an
incorporated municipal public employer and is originally established in 1937. PHA operates
in the City of Philadelphia as part of the City of Philadelphia; it specifically operates within
the venue of the United States District Court for the Eastern District of Pennsylvania and
operation at 2013 Ridge Ave, Philadelphia, PA 1912. PHA acts through its employees,
agents, and representatives.

6. DOES (John and Jane) are Persons, as the term is intended and the law defines, for a
42 USC 1983 et seq., civil action; they are believed to reside within the venue of this Court
and Commonwealth of Pennsylvania. They are employees of PHA and acted under color of
state law. Their identities are not fully known to the plaintiff, except that they are known and
believed to be PHA employees that acted within the scope and authority of their employment

with PHA and pursuant to an expressed PHA policy, or practice an custom, which policy
Case 2:19-cv-02386-MMB Document 1 Filed 06/03/19 Page 3 of 24

PHA attorneys state exist to obtain a protective order in the United States District Court for
the E.D. of PA.
I. FACTS RELEVANT TO CAUSES OF ACTION

7. The plaintiff by incorporation repeats all preceding paragraphs here as if repeated
verbatim.

8. The action is for the creation of a hostile work environment, harassment, retaliation,
and discrimination in the terms and conditions of employment because of race or gender, and
the intentional deprivation of federal rights under color of state law, which rights are secured
under federal law rule, regulation and Constitution, First and Fourteenth Amendments.

9. Plaintiff opposed perceived race bases employment discrimination, opposed and
reported, and filed a charge of employment discrimination with the EEOC. The charge is
duel filed to include a Charge with the PAHRC and City of Philadelphia. The Charge is filed
within the time the law prescribes for the acts and last act that the plaintiff contends is
discrimination in the employment.

10. The Plaintiff exhausted agency process and on March 4, 2019, the EEOC issued to the
plaintiff a Right to Sue notice/letter. The plaintiff received the Notice/Letter of Right in the
mail on or about March 07, 2019. This civil action is initiated or filed in Court within 90-
days of the date the plaintiff received the EEOC Right to Sue Notice/Letter.

11. PHA has a policy to keep private and confidential all current and former employee
records and information that concern employee investigations and discipline.

12. PHA asserts to the federal court in 2018 and again in 2019 the confidentiality policy.

13. Under the policy, PHA represents it will not release employee information and

records unless there is a protective confidentiality agreement or court order.

3
Case 2:19-cv-02386-MMB Document 1 Filed 06/03/19 Page 4 of 24

14. For a disclosure of employee discipline and investigation records in a civil lawsuit
before a court, PHA the policy will not release records or the information until there is a
confidentiality agreement or protective order. Further, PHA requires that a filing of the
information in the case to be under seal. Furthermore that the records not be copied or kept
but return to PHA after the finality of the case.

15. On or about May 2019 a male Doe, African American supervisor, sergeant rank, with
PHA, went to Solebury Twp. (the Plaintiff's current employer) Bucks County, Pennsylvania.
He identified himself as a PHA employee. He disclosed to an on-duty Solebury Twp.
employee that the plaintiff was a former PHA police officer and was terminated after an
internal investigation. Thereafter, another unknown Doe PHA employee believed working in
the PHA Human Resource Department, disclosed and provided a copy of the record(s) for
the information that the prior PHA employee had disclosed to Solebury Twp

16. Neither Solebury Twp. nor the Solebury Twp. the employee had asked the PHA
sergeant about the plaintiff or prior PHA employment.

17. PHA and the PHA employees did not seek a confidentiality agreement or protective
order from the court before disclosing the information and records. Further, the plaintiff did
not authorize PHA and its employees to disclose the information or release the records to
Solebury Twp., and its employees.

18. PHA did not enforce the “policy” of non- disclosure for PHA discipline and internal
investigation information for former or current PHA employee.

19. As a result of the Does’ and PHA disclosures, referenced in the preceding paragraphs

the plaintiff lost the employment with Solebury Twp. and suffered economic damages in
Case 2:19-cv-02386-MMB Document 1 Filed 06/03/19 Page 5 of 24

excess of One Hundred Thousand Dollars. The plaintiff also suffered personal injuries, such
as but not limited to embarrassment, humiliation, and emotional distress.

20. PHA owed the plaintiff a duty of care: A) to secure disciplinary and internal
investigation information about the plaintiff and ensure employees knew they could not and
did not disclose discipline information and internal investigation records to other unless PHA
policy, practice, or custom permits. B) to properly train and supervise its employees about
the non-disclosure policy. C) Equally, enforce or apply the non-disclosure policy to races and
genders or those engaged in or not engaged in activity protected by the law.

21. PHA breached its duty of care by the Doe PHA employees was in the curse and
authority of the PHA employment. The duty of care breached by PHA and the Doe
employees was owed to the plaintiff under the PHA policy of non-disclosure.

22. The breach by PHA and the doe employees cause the plaintiff to suffer a stigma to his
reputation and the information and records were false. The release of the information and
records was not authorized by the law or the plaintiff.

23. As a direct result of the breach of care by PHA and its employees (the Does), the
plaintiff sustained economic damages and injury to his person and reputation in the law
enforcement field.

24. The plaintiff's damages were foreseeable under the law and to PHA and the Doe
employees.

25. Plaintiff was an “employee” of PHA (as the term “employee” is intended by law,
such laws as but not limited to the Civil Rights Act of 1964, Title VII , Pennsylvania Human
Relations Act (“PHRA” 43 P.S. §§ 951-963, et seq.) and City of Philadephia discrimination

in employment ordinance).
Case 2:19-cv-02386-MMB Document 1 Filed 06/03/19 Page 6 of 24

26. The plaintiff in good faith unequivocally opposed employment discrimination in the
employment at PHA. Especially doing such as an employee of PHA and the PHAPD union.
The Plaintiff opposed unequal and more severe treatment towards white police department
employees than how African-American employees were treated by PHA in the work
conditions and the terms of the employment of PHA, for substantially similar conduct.

27. Plaintiff's opposition to employment discrimination was for race discrimination and
retaliation. The discrimination was by PHA and its animus supervisors, such as Branville
Bard, who was the police chief.

28. The defendant employer (PHA) and Bard, knew of the plaintiff's opposition and that
of the PHAPD Union, and other PHA employees, because the Union sued PHA in court and
prevailed on the race discrimination claim, other employees, and the Union complained to
PHA and its Human Resource Director of discrimination. Employees also complained to
PHA’s former police chief (Mitchell).

29. PHA knew of the plaintiff's opposition because the plaintiff told PHA and Bard.
Further, Bard and PHA knew the plaintiff was associated with other PHAPD employees that
opposed perceived employment discrimination because of race. The plaintiff also told PHA
through Bard that he was aiding other PHA PD officers in their opposition to race
discrimination.

30. Bard mentioned to the plaintiff having knowledge of the opposition and aid to others
that oppose employment discrimination and wished for the plaintiff to end his opposition and
acid to others. The plaintiff would not and did not discontinue his opposition or aid. He was
or had aided PHA employees Jackie Hampshire, Christian Jablonski, Arthur Scena, Bryan

Kane, Glen Eskridge, and others.
Case 2:19-cv-02386-MMB Document1 Filed 06/03/19 Page 7 of 24

31. Bard thereafter initiated an internal investigation into the plaintiff's work conduct,
which investigation concerned a mailing to PHA containing a picture. Bard’s investigation
resulted in discipline against the plaintiff for a non-specific work rule violation. Bard
terminated the plaintiff under the “unspecified work rule. However, under the PHAPD
disciplinary rule, policy and customize the work rule violation did not arise to conduct
permitting termination.

32. At the time the plaintiff was terminated, Bard did not afford the plaintiff an
opportunity to speak on the termination before it was imposed.

33. The Plaintiff through the Collective Bargaining Process grieved his termination, and
while awaiting an arbitration date, Bard commenced contract talks with the Union. Bard
engaged in new contract talks with the PHAPD Union.

34. Bard on or about April 20, 2017, during contract talks, told union officers that the
plaintiff's grievance for the termination had to be discontinued and if not there would not be
further new contract talks. Thereafter, the Plaintiff grievance was ended and no arbitration
hearing held for the termination. The plaintiff then obtained employment as a police officer
with Solebury Twp, Bucks County, Pennsylvania

35. Bard following the termination of the plaintiff's grievance then provided to the
PHAPD Union President a better wage and a waiver of PHA’s requirement that PHA

employees reside in the City to maintain employment.
Case 2:19-cv-02386-MMB Document 1 Filed 06/03/19 Page 8 of 24

IV. CAUSES OF ACTION
COUNT I
42 USC 1983
Constitutional Activity - First & Fourteenth Amendment
36. The plaintiff by incorporation repeats all the preceding paragraphs here and as though

each was repeated verbatim.

37. The plaintiff held a good reputation in the general and police community.

38. The plaintiff reported employment discrimination activity at PHA to PHA and the
EEOC,

39. Reporting discrimination to federal agencies is not the duty of a PHA employee.

40. Reporting to the EEOC employment discrimination activity, and associating with a
Union and other Union members, such as to oppose employment activity, is recognized as
protected activity under the First Amendment for Free Speech and Association. |

41. PHA in court proceedings against PHA by white former employees Hampshire
(Female) and Jablonski (Male refused by policy to release disciplinary information and
internal investigation records concerning African American employees (former and current).

42. In the Hampshire/Jablonski case, PHA asserted a privacy interest existed to protect
the current and former PHA employees from harm by disclosure of disciplinary and internal

information.

 

' Abdul-Latif v. County of Lancaster, 90 F.Supp.2d 517 121 (U.S. D. Ct, E.D. Pa. 2014) 9
Fair Empl.Prac.Cas. (BNA) 533. Also, Galli v. New Jersey Meadowlands Comm'n, 490 F.3d
265 (3d Cir.) 2007. 2007 WL 176066. “disinclination to become involved with

[protected activity] is protected by the First Amendment.” Further, Wooley v. Maynard, 430
U.S. 705, 97 S.Ct. 1428, 51 L.Ed.2d 752 (1977), “[T]he right of freedom of thought
protected by the First Amendment against state action includes both the right to speak freely
and the right to refrain from speaking at all...”.

8

 

 
Case 2:19-cv-02386-MMB Document 1 Filed 06/03/19 Page 9 of 24

43. PHA would not disclose records and internal investigation information concerning
PHA former employee Baylis (AA/F) and then current PHA employee Jerome (AA/M) until
a court order directed disclosure and a protective order protected the records and information.

44, PHA and its employees in or about May 2019 freely released substantially similar
information and records about the plaintiff (W/M) to Solebury Twp. and its employees
without a court order, confidentiality agreement, or authorization, release or consent from the
plaintiff.

45. PHA in another civil action, in or about April and May 2019 would not release
disciplinary and internal information involving African American former employee Jerome
and African American female Baylis until ordered by the court or either it obtained a
confidentiality agreement or protective order over the information and records.

46. PHA for the Plaintiff, a white male, release sustainably similar information about him
and did not seek a confidentiality agreement, court order, protective order, consent, release
or authorization from the plaintiff.

47. PHA and the Does, in the release of the information and records about the plaintiff,
treated the plaintiff unequally and because of his race, gender, affiliation, and Free Speech
and Petition Clause( First Amendment) activity.

48. PHA and the does by policy, practice or custom intentionally deprive the plaintiff of
liberty, reputation, and meaningful or adequate due process of law; they did so arbitrarily,
capriciously, and in a manner that shocks the conscience.

49, PHA and the Does deprived the plaintiff of his First and Fourteenth Amendment
rights to Reputation Liberty, Freedom from Retaliation for Free Speech and Petition Clause

activity, and Procedural and Substantive Due Process

9
Case 2:19-cv-02386-MMB Document 1 Filed 06/03/19 Page 10 of 24

50. The Plaintiff spoke out and affiliated in a Union, with its members, to speak out and
oppose matters of public concern, such as illegal practices in labor and employment. Such as
PHA, a public employer, and its managers to the discrimination through a policy, practice or
custom and to condoned or acquiesced to illegal employment discrimination and denial of
equal rights under the law because of race.

51. The Defendant PHA and Does at all times knew of the Plaintiffs First Amendment
activity, Union and coworker association, and affiliation. Further known was his aid to others
to oppose employment discrimination because he was open to speak and act about it and his
name was used and repeated, thus known, by PHA, for the activity; his name also appeared
in records held by PHA.

52. The Does knew of the plaintiffs activities that are described in this pleading. They
knew by their own knowledge about the plaintiff's race and gender because they saw and
spoke with him.

53. The Does’ disclosure to Solebury Twp. the plaintiff's PHA employment, disciplinary
information, and an internal investigation, which disclosures are substantially motived
because of the plaintiff's race, gender, and First Amendment association, affiliation, and
Speech, and Petition Clause activities.

54. The Does’ disclosure to Solebury Twp. of the plaintiff's PHA employment
disciplinary information and records is substantially motivated because of the Plaintiff's
EEOC charge of employment discrimination, and to pursue the Charge, participate in the
EEOC investigation on the Charge, and to pursue the Right-to-Sue notice on the Charge into

court as a federal lawsuit.

10
Case 2:19-cv-02386-MMB Document 1 Filed 06/03/19 Page 11 of 24

55. The disclosure by the Does and PHA, of the PHA disciplinary information, to
Solebury Twp. is a restraint on free speech and petition clause activity, or act to chill such.

56. Plaintiff successfully completed the hiring process with PHA and Solebury Twp. and
became a sworn uniformed employee or police officer with each employer and its Police
Department. Thereafter, Plaintiff became a covered employee under a collective bargaining
agreement with PHA and a PAHPD union member. The plaintiff became a union
representative, spokesperson, and the President, which position was known to PHA, Bard,
and supervisors of PHA.

57. Plaintiff, while employed with PHA and Solebury Twp. was qualified for the
employment and, under Commonwealth of Pennsylvania law, each position as a police
officer, viz the plaintiff was verified as a municipal police officer by the Commonwealth of
Pennsylvania Municipal Police Officer Education & Training Commission (MPOETC)
under Act 120, (42 Pa C. S. §8951 et seq.).

58. The CBA between PHA and the PHAPD union members, which included Plaintiff,
provides to the effect, inter alia, that employment cannot be ended, affected by discipline, or
lost, nor can grade or wages be decreased without good cause existing and due process
provided as required by law.

59. Plaintiff enjoyed a property interest in the PHA and Solebury Twp. employment,
wages, and benefits attendant to the employment. The property interest was secured under
the CBA or the Law, thus; the Fourteenth Amendment of the United States Constitution, law,
rule, or regulation.

60. Plaintiff under the First Amendments of the United States Constitution, law, rule or

regulation enjoyed protection from retaliation for making and participating in and aiding

ll
Case 2:19-cv-02386-MMB Document 1 Filed 06/03/19 Page 12 of 24

others to oppose employment discrimination, for union activities and affiliations, and his
own grievance by opposition to employment discrimination in a court lawsuit.

61. Plaintiff under the Fourteenth Amendment the United States Constitution, 1964 Civil
Rights Act and its amendment, law, rule or regulation (thus 42 USC 1981 and 1983) enjoyed
equal protection under the law and to be free from unequal treatment because of race or
gender (whether done under color of state law or privately).

62. The Does intentional, recklessly, and with reckless disregard for or deliberate
indifference of rights, under color of state law and/ or for themselves, acted together and
under PHA policy, custom, or practice to deprive rights and retaliate against current and
former employees that exercised federal rights, deprived the plaintiff of liberty in
employment, equal protection of the law because of his race and gender, and to freedom
from retaliation for free speech, and petition clause activity; they deprived the plaintiff of
procedural and substantive due process of law, in violation of the First and Fourteenth
Amendments.

COUNT II
Title VII 42 USC 2000e
Employment Discrimination
Retaliation- Harassment/Hostile Work Environment

63. The plaintiff by incorporation repeats all the preceding paragraphs here and as though
each was repeated verbatim.

64. Under Title VII (42 USC 2000e), the PA HRC, and the City of Philadelphia Fair

Practice (in employment ) law, the plaintiff enjoyed protection from a hostile work

environment, harassment, gender and race discrimination in the terms and conditions of

12
Case 2:19-cv-02386-MMB Document 1 Filed 06/03/19 Page 13 of 24

employment, and from retaliation for participating in and aiding others in the opposition of
employment discrimination.

65. PHA is a public employer and obtains from the authority derived from the law, viz,
Federal and Commonwealth of PA. PHA as an employer is to obey anti-discrimination law
in employment, such as Title VUU (42 USC 2000e, Pa. Human Relations Act, and the City
of Philadelphia Fair Practice Ordinance (Chapter 9-1100 of the City Code).

66. PHA is an “employer” and Person as the term is intended by the law. Such law as, but
not limited to the Civil Rights Act of 1964, Title VII, 42 USC 2000e, the Pennsylvania
Human Relations Act (“PHRA” 43 P.S. §§ 951-963, et seq.), the City of Philadelphia's Fair
Practice (in employment) ordinance and 42 USC 2918 et seq.

67. PHA is the nation's fourth largest public housing authority in the United States and
has more 14,000 housing units in the City of Philadelphia, serving nearly 80,000
Philadelphians.

68. PHA employs 50 or more employees.

69. PHA uses and is known to use the name, and to operate as, “the City of Philadelphia
Housing Administration.”

70. PHA, in conjunction with the City of Philadelphia, acts as an agency of the City of
Philadelphia, Pennsylvania, for Housing and the United States Department of Housing and
Urban Development.

71. PHA operates a uniformed police force, which force also has non-uniformed sworn
support employees. PHA police personnel as an employment benefit have the ability to

“laterally” transfer (move) to other employment or position within the City of Philadelphia.

13
Case 2:19-cv-02386-MMB Document 1 Filed 06/03/19 Page 14 of 24

Such as, to the City’s Police Department, The transfer is done without loss of pension and/or
employment seniority that may have accumulated while with PHA.

72. PHA has an employment policy that concerns the duty to not disseminate records and
information and to afford a meaningful opportunity to an employee to speak on discipline
before it is imposed. Including in the policy is to provide to the employee before the
discipline is imposed the facts relied on for discipline.

73. PHA has a policy to provide employees to be disciplined with both meaningful pre
and post discipline due process.

74. On or about 2016, PHA hired defendant Bard as the police chief and/or Public Safety
Director of the PHA Police Department (hereafter PHAPD).

75. The policy described in paragraphs 72 and 73 were not changed upon or after Bard
was hired.

76. At the time of Bard’s hire, the Plaintiff was employed with PHA as a police officer
aad was a member of the police union.

77. Bard is an African American male.

78. Upon Bards hire at PHA, he “inspected” PHA policies and the PHAPD rank-and-file
(officers).

79. Bard, during one inspection of PHA officers, said words to the effect that “there needs
to be more color here” (speaking of the race for rank-and-file in the police department).

80. At the time when Bard made the comment more color was needed, and discipline
increased against whites, PHA, through its Human Resource Director, Joanna Strauss aware,
viz had been told by PHA Police Inspector Glen Eskridge and Police Chief Mitchell, that the

PHA disciplinary process was being used by African American police supervisors to

14
Case 2:19-cv-02386-MMB Document 1 Filed 06/03/19 Page 15 of 24

disproportionally discipline white PHA police officers, for conduct African American PHA
police officers committed but were either not disciplined or received less severe punishment
than white PHA police officers.

81. The plaintiff while employed at PHA and Solebury Twp. had satisfactory
employment performance and to the extent created, he too had satisfactory performance
evaluations.

82. The Plaintiff at PHA did not have a significant disciplinary history nor was he told his
performance with PHA or at Solebury was in need of correction or that he required more
training or increased supervision to continue employment.

83. Historically at PHA, white PHA police officers were subjected to disproportional
(more severe) discipline, including termination the African-American employees, which in
the 1990 result in a federal lawsuit against PHA by white employees; the lawsuit for reverse
race discrimination ended with a verdict that was for the white officers and against PHA. The
practice continued and did so following Bard’s hiring.

84. PHA has not taken insufficient steps to actually stop and end the discriminatory
practice and policy. Rather, PHA has continued the practices and policies even though
continua race bases discrimination within the police department was reported to the PHA
Human Resources Department

85. PHA by a pattern of antagonism through its supervisors, Decision-makers, such as
Bard and Marker, work rules and policies used discipline against the employees, which
include the plaintiff, to reduce employment for whites and increase employment

opportunities for non-white.

15
Case 2:19-cv-02386-MMB Document 1 Filed 06/03/19 Page 16 of 24

86. The discipline imposed on white was for substantially similar conduct done by
African American PHA police officers. However, for the African-American officers, PHA
did not impose discipline or disproportionally imposed more server discipline against whites,
which included the plaintiff.

87. African-American and female PHAPD employees, because of race and gender, are
treated more favorably than whites, for substantially similar conduct. The whites are
terminated whereas the African-Americans are not until or unless they aid the whites to
oppose employment discrimination.

88. For example, white PHA officers Hampshire (F) and Jablonski (M) were involved in
a vehicle pursuit. PHA suspended them. Upon return, PHA removed their police authority
and them from patrol duties. Thereafter they were investigated and terminated for the vehicle
pursuit. However, with the same Decision-Makers for PHA, African American male police
office Moses Jerome and African American female Baylis, who were involved in a vehicle
pursuit in violation of PHA work rule policy, were neither suspended nor removed from
patrol duties.

89. Officer Jerome later came forward to become a witness for Hampshire and Jablonski
in the race and gender discrimination lawsuit against PHA.

90. One day after Mr. Jerome was disclosed to PHA as a witness for Hampshire and
Jablonski, PHA terminated Jerome; Baylis did not aid Hampshire and Jablonski and she
received no discipline.

91. Bard terminated the plaintiff without providing pre-disciplinary due process under the

PHA policy; PHA did not discipline Bard.

16
Case 2:19-cv-02386-MMB Document 1 Filed 06/03/19 Page 17 of 24

92. In addition, African-American male PHA police sergeant Carlo McKinnie printed out
and hung up pictures on the back of a PHA computer in the PHAPD and work area. The
posting depicted suspects from the “murder she wrote” television series. The posting
included a picture of a PHA female employee named Nanette Jordan, who opposed race and
gender discrimination at PHA. The posting included a newspaper article about an armed
robbery/homicide. The inference was PHA sergeant; Nanette Jordan (female) was involved
in the robbery with her husband as the get-a-way driver. Further, that she murdered him and
was a murderer that belonged in jail.

93. Jordan filed a complaint with the police chief and Human Resources about the posting
by Sgt. McKinnie. However, PHA took no action that stopped McKinnie. PHA determined
that McKinnie’s actions were “unfounded” although the posting existed and was openly
displayed, obvious, there were no less than two witnesses that saw the posting, and the
posting appeared on the computer that McKinnie used.

94. PHA and Bard terminated the plaintiff for a picture he allegedly mailed to another
PHA employee. The mailing contained no fighting words or words that would and did cause
immediate lawless conduct.

95. The race of the plaintiff is the only difference between the plaintiff's conduct that
PHA asserts is done by the plaintiff and the conduct of McKinnie.

96. In addition to the plaintiff, the Union, its members, and Jordon opposing employment
discrimination by PHA, PHA Inspector Glenn Eskridge and police Chief Mitchell each
unequivocally opposed to PHA race discrimination against white PHA office by PHAPD
African-American supervisors; they reported disproportional use of discipline against white

offices by African-American supervisors, thus illegal employment discrimination.

17
Case 2:19-cv-02386-MMB Document 1 Filed 06/03/19 Page 18 of 24

97. Thereafter, PHA terminated Mitchell and then Human Resource Director Joanna
Strauss investigated and demoted Eskridge from Inspector to Sergeant and reduced his pay.

98. PHA through supervisor Police Chief Bard harassed and created a hostile work
environment for the plaintiff. The Plaintiff at PHA and Solebury Twp was retaliated against
by PHA (and the Does aiding PHA) for providing aid to and participation in the position to
employment discrimination by other employees and the Union.

99. The plaintiff was treated differently in the terms and condition of employment, and
too because of race and gender, in violation of Title VII (42 USC 2000e) and the PHRA (43
P.S. § 951-963 et seq.) and the City of Phialpehoia Fair Practice (in employment) Law, and
substantially motivated by the animus of the plaintiffs race, gender, and aid or participation,
by

a- Not bargains in good faith during the collective barging process,

b- initiating a disciplinary investigation

c- Terminating the plaintiff.

d- Offering and providing a reward to other PHA employees to continue, and advance

the PHA discriminatory policy and practices

100. The Plaintiff was termination from employment with PHA and Solebury Twp.
The termination caused the plaintiff to sustained economic damages in excess of $800,000
dollars and personal injuries; the plaintiff suffered, but not limited to, mental distress and
anguish, humiliation, embarrassment, and loss of enjoyment of society and the enjoyment of
life. Plaintiff suffered sleep, eating, and mood swings, upset stomach, and hair loss, which

remain to date.

18
Case 2:19-cv-02386-MMB Document 1 Filed 06/03/19 Page 19 of 24

101, The termination from employment with PHA and Solebury Twp caused
unequal treatment, and a denial of rights, and is employment discrimination, is;

102. Defendant PHA discriminated against the plaintiff because of his protected
class memberships in the white race and male gender classification, and for First Amendment
activities.

103. Defendant Bard for himself and PHA impose conditions, threats, or coercion
against Plaintiff.

104. PHA has a policy and/or practice or custom that is to condone, promote,
acquiesces to, and permit discrimination in employment, unequal treatment under the law,
and the different terms and conditions of employment because of race and/or sex; further, to
retaliate against those that engage in activity protected by the law or known as
whistleblowers. Further, to create an open and obvious hostile work environment and harass
current and former employee in violation of Title VII (42 U.S.C. 2000(e) et seq.) and the
PHRA.

105. PHA as an employer, municipal person, and through by the above acts through
its employees, supervisors, and decision-makers, such as Bard, Strauss, and the Does,
discriminated against the plaintiff in the terms and conditions of employment in violation of
42 USC 2000e (Title VII).

106. The plaintiff reported and participated with his Union and PAH coworker to
oppose race discrimination at PHA by African-American supervisors towards whites. The
plaintiff held an objectively reasonable belief, in good faith, that the activity he opposes was

unlawful under Title VII. Civil Rights Act of 1964, § 701 et seq., 42 U.S.C.A. § 2000e et

   

seq.
19
Case 2:19-cv-02386-MMB Document 1 Filed 06/03/19 Page 20 of 24

107. Plaintiff was subjected to severe and adverse employment action, such as
intimidating, hostile, or offensive conduct, to a reasonable person, and a hostile work
environment that was created, condoned and continued by management. Such conduct as
done by PHA Police Chief Bard and Inspector Marker. Who by manner and design was to
make an employee quit and done in retaliation for opposing perceived employment or aiding
others to do it, and for Union activity that opposed the employment discrimination.

108. The conduct was repeated, open, obvious, and severe. Such acts of harassment
and intimidation included internal investigations, discipline, termination, denial, and
opposition to statutory unemployment benefits, release of disciplinary records to a
replacement employer, denial of a commendation for a qualified disability, subjected to
unwarranted sick checks when policy did not permit. Viz, the plaintiff had approximately
200 hours of sick time and an attending physician’s note, which facts and circumstance under
PHA policy preclude sick checking an employee.

109. In addition to the sick check, the Plaintiff was transferred to a different squad
and assigned to work in the operations/records management room instead of out on patrol.

110. The substantial motivating reason for the transfer and reassignment is the
plaintiff's speech to make union complaints, of which invl\dued opposing discipline because
of race. Viz, against white officers disciplined by African-American supervisors, because of
race.

PEs The aforementioned conduct was open and obvious and was unwelcomed
harassing conduct done because of the plaintiff's race, color, sex, and protected activity to

oppose employment discrimination.

20
Case 2:19-cv-02386-MMB Document1 Filed 06/03/19 Page 21 of 24

112. PHA continued the aforementioned harassment against the plaintiff and
continued it to the plaintiff's employment with Solebury Twp by releasing PAH records and
disciplinary information, which conduct created a hostile work environment at Solburty Two
and was further harassment.

LASt The Harassment was 1) enduring offensive conduct that altered the condition
of continued employment, and was severe or pervasive conduct to create a work environment
that a reasonable person would consider intimidating, hostile, or abusive. The harassment
against the plaintiff was in retaliation for participating in an investigation, proceeding, or
lawsuit under the anti-discrimination in employment laws; or opposing employment practices
by others.

114. The harasser was the plaintiff's supervisor, viz a Does Marker and Bransville
Bard, Marker and Bard at the time was the PHAPD police chief or acting police chief. They
were the highest-ranking supervisors and person over the plaintiff police employment that
had policy and decision making authority over the plaintiff's employment.

115. PHA, through it supervisors, such as Bard, Strauss, and the Does, under a
policy practice, or custom to discriminate in employment because of race, gender or a
protected activity, created a hostile work environment for the Plaintiff and to harass in
violation of 42 USC 2000e (Title VII).

116. The Plaintiff filed a charge of employment discrimination with the EEOC and
duel filed the Charge, which Bard and Marker knew. The charge identified by name Nard as
the PHA PD Police Chief. The scope of the Charge was employment discrimination because
of protected activity (retaliation) race, gender, retaliation, creation of a hostile work

environment and harassment.

21
Case 2:19-cv-02386-MMB Document 1 Filed 06/03/19 Page 22 of 24

Ly. Plaintiff's discrimination charge is made within the time allowed by law to
make a charge with the EEOC and/or PA HRC and City of Philadelphia Fair Practice (in
Employment) Law.

118. The plaintiff spoke with PHA and its Supervisors, such as Bard, about
discipline imposed on PHAPD union members and discrimination allegation made against
PHA, Bard, and PHA & PHAPD officials and supervisors by PHAPD union members.

119, Liability on PHA is based from the actions of supervisors, such as Bard and
Strauss, and Sgt. Evans, who had authority over Plaintiff employment pay, terms and
conditions, and whose police chief (Bard), Director of Human Resources (Strauss), and Sgt.

Evans, (street supervisor) bound the PHAPD (Department) with their actual or apparent

authority.
COUNT II
Title VII - Employment Gender/Race Discrimination
120. The plaintiff by incorporation repeats all the preceding paragraphs here and as

though each was repeated verbatim.

121. PHA, though the actions of supervisor Bard, Marker, the Does, and the policy
practice, or custom to discriminate in employment, which they aided and abetted, because of
Plaintiff protected class, such as but not limited to race and gender, treated Plaintiff
differently in the terms or conditions of employment. The treatment in violation of 42 USC
2000 (Title VID) harassed the Plaintiff and created a hostile work environment, which was
regular or pervasive.

COUNT III
STATE CLAIMS

PHRA (43 P.S.§ 951-963 et seq.) & City of Philadelphia Fair Practice (in
Employment ) City Code Chapter 9-1100

ae
Case 2:19-cv-02386-MMB Document1 Filed 06/03/19 Page 23 of 24

PHRA Employment Discrimination - Aider and Abettor Liability
Negligence & Intentional Infliction of Emotional distress

122. Plaintiff by incorporation repeats all preceding paragraphs here as if stated
verbatim.
123; PHA as an employer acted through the actions of Bar, the Does, and its

supervisors and managers.

124, Bard, and the Does, as supervisors or person with decision making authority
for PHA aided and abetted PHA and its policy to discriminate against employees, including
the Plaintiff, in the terms or conditions of the employment because of gender, race, protected
activity and/or protected class membership, in violation of state law, such as 43 P.S.§ 951-
963 et seq. and the Fair Practice law under the City Code.

125. PHA, through the actions of Bard, the Does, it supervisors, and managers,
adopted a practice, policy, or custom to discriminate in employment because of race, gender
or a protected activity; to create a hostile work environment, harass, and retaliate in violation
of the law. Further to treat less favorably current and former employees, such as the
Plaintiff, in violation of the law and to include but not limited to 43 P.S.§ 951-963 et seq..
Title VII., the Fair Practice law under the City Code and laws for negligence and rights to
Pennsylvania Citizens.

PRAYER FOR RELIEF.
WHEREFORE, Plaintiff prays the Court to enter judgment for the Plaintiff and
against PHA and to hold the PHA liable, award the Plaintiff all relief the law permits and to

include such relief as but not limited to make-whole relief, compensatory and consequential

23
Case 2:19-cv-02386-MMB Document 1 Filed 06/03/19 Page 24 of 24

damages, front and back pay, reinstatement, rank, seniority, reasonable attorney fees and

litigation costs, out of pocket expenses, and punitive damages when permitted by the law.

Date May 31, 2019

Respectfully sul mitted,

JD /

  
  
 

Is/ {4° 44
Briat\M Puricelli, Esquire
Attorney for the Plaintiff

24
